DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 10, 13, and 17 have been amended.
This office action is in response to the amendment submitted on 01-DEC-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 17 is indicated as (original) rather than (currently amended). For purposes of examination, the claim is interpreted as (currently amended).

Response to Arguments - Claim Objections
Applicant’s arguments with respect to the objection of Claim 13 have been fully considered and are persuasive per amendment.  The objection of Claim 13 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pg. 8 of the Applicant Arguments/Remarks dated 12/01/2021 (hereinafter ‘Remarks’), Applicant presents the argument “First, Applicant respectfully submits that the phase 1 and phase 2 elements describe certain materials and thus cannot be reasonably interpreted as membership fields of corresponding components as recited such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields”. The newly presented elements of shape of the first component and shape of the second component are not found in the previous combination.
Therefore, Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Nomura et al., “Topology Optimization Method with Vector Field Design Variables” (hereinafter ‘Nomura’) in view of Guirguis et al., “Multi-objective topology optimization of multi-component continuum structures via a Kriging-interpolated level set approach” (hereinafter ‘Guirguis’) further in view of Sigmund et al., “Design of smart composite materials using topology optimization” [1999] (hereinafter ‘Sigmund’) have been fully 
Nomura in view of Guirguis further in view of Sigmund further in view of
Wang et al., “‘Color’ level sets: a multi-phase method for structural topology optimization with multiple materials” [2004] (hereinafter ‘Wang’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Nomura et al., “Topology Optimization Method with Vector Field Design Variables” (hereinafter ‘Nomura’) in view of
Guirguis et al., “Multi-objective topology optimization of multi-component continuum structures via a Kriging-interpolated level set approach” (hereinafter ‘Guirguis’) further in view of
Sigmund et al., “Design of smart composite materials using topology optimization” [1999] (hereinafter ‘Sigmund’) further in view of
Wang et al., “‘Color’ level sets: a multi-phase method for structural topology optimization with multiple materials” [2004] (hereinafter ‘Wang’).

Regarding Claim 1: A method of designing a structure by computer-implemented topology optimization, the method comprising: 
Nomura teaches establishing … a plurality of design points within a design domain; (Pg. 68 left col ¶2 Nomura teaches each point, i.e. design points in a design domain “…Each point in the design domain may use one or more design variables to represent physical properties at that point…”)

    PNG
    media_image1.png
    508
    561
    media_image1.png
    Greyscale
Nomura teaches establishing … at least a first orientation field and a second orientation field, (Pg. 68 - Fig. 1 Nomura teaches two separate orientation fields, a first orientation field in the top left of the figure and a second orientation field in the bottom right of the figure.)
Nomura teaches wherein values of the first orientation field and the second orientation field correspond to an orientation angle of an element; (Pg. 71 right col ¶2 Nomura teaches the orientation vector, i.e. field contains a fiber, i.e. element, orientation angle “…Note that the orientation vector smoothly rotates as the topology progresses, and sometimes the change of the fiber orientation angle occurs prior to the topological change…”)
Nomura teaches one or more density fields; (Pg. 68 - Fig. 1 [shown above] Nomura teaches two density fields, one in the top left of the figure and the other in the bottom right of the figure)
Nomura teaches assigning, for each individual design point of the plurality of design points … the one or more density fields, the first orientation field and the second orientation field; (Pg. 68 left col ¶2 – Pg. 69 right col ¶1 Nomura teaches at the points in the design domain, each point is assigned a value for the density and orientation vector “…Usually, a design variable called density, which represents the presence of material, is assigned to each point. By defining this design variable at all points in the design domain, the design variable field is constructed. By determining the best distribution of the design variable field, the optimization algorithm attempts to find the optimal structure. In this report, we propose the introduction of an additional design variable, an orientation vector…”)

    PNG
    media_image2.png
    554
    679
    media_image2.png
    Greyscale
Nomura teaches achieving convergence of an objective function for a design variable by iteratively executing a topology optimization of the simulation model using the values, wherein convergence results in design of the structure, and (Pg. 71 Fig. 4 and right col ¶2 Nomura teaches in Fig. 4 the topology optimization by several iterations and discussed the topology becomes clear once aligned, i.e. convergence for a structure “…Finally, at the 100th iteration, the topology becomes clear and the fiber reinforcement orientation angle is aligned with the small bars comprising the cantilever structure…”)

Nomura does not appear to explicitly disclose
by one or more processors, 
by the one or more processors: 
…a first component of the structure and a second component of the structure; and 
assigning values for the one or more … fields,
projecting the values onto a simulation model; and 
each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component

However, Guirguis teaches by one or more processors, and by the one or more processors: (Pg. 15 left col ¶2 Guirguis teaches using a processor for runtime “…Run-time benchmarking for the short cantilever problem on an Intel i5 processor…”)
Guirguis teaches … a first component of the structure and a second component of the structure; and (Pg. 5 right col ¶3 Guirguis teaches having a first component and a next component, i.e. second component, of the structure “…All the reachable nodes from the first node in the graph are marked as the “first component” in eX , then the reachable nodes are removed (so that the remaining nodes represent the remaining components in the structure that are not part of the first component). The process is repeated for the remaining nodes in the temporary graph, with the reachable nodes marked in eX as the “next component”, until no more nodes remain in the temporary graph…”)
Guirguis teaches assigning values for the one or more … fields, (Further on Pg. 5 Fig. 5 and right col ¶3 Guirguis teaches initializing, i.e. assigning values, of zero and then assigning the values of the structure when valid as shown in Fig. 5“…If the structure is valid (passes the connectivity check), forming the matrix eX starts by initializing it to zero, then conducting a similar procedure to the connectivity check…”)

    PNG
    media_image3.png
    210
    859
    media_image3.png
    Greyscale

Guirguis teaches projecting the values onto a simulation model; and (Pg. 4 left col ¶2 Guirguis teaches using a multi-component FE model of the structure, i.e. values “…Evaluating the structural objectives during optimization requires the generation of a multi-component FE model…”)
Guirguis teaches each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component. (Pg. 4 right col ¶2 Guirguis teaches the design point is void, i.e. no component or part of the structural/joint material, first/second component “…elements in the FE model are assigned “structural material”, “joint material” or “void material”…”)
Nomura and Guirguis are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined assigning, for each individual design point of the plurality of design points the one or more density fields, the first orientation field and the second orientation field as disclosed by Nomura by one or more processors and by the one or more processors and a first component of the structure and a second component of the structure and assigning values for the one or more fields and projecting the values onto a simulation model and each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component as disclosed by Guirguis.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for multi-component design of a structure which allow for structures with a reduced manufacturing cost as discussed by Guirguis in the abstract “…The primary reason for having multiple components in a structure is to reduce the manufacturing cost, which can become prohibitively expensive otherwise…”

Nomura and Guirguis do not appear to explicitly disclose
one or more membership fields, wherein the one or more membership fields is associated with membership within a structure
values for the one or more membership fields,

However, Sigmund teaches one or more membership fields, wherein the one or more membership fields is associated with membership within a structure (Pg. 368 right col ¶2 Sigmund teaches a phase material, i.e. membership field, which is independent of the density “…The variable xe2 e [0; 1] is a ‘mixture coefficient’ with xe2 = 0 meaning that the given element is pure phase 1 material and xe2 = 1 meaning that it is pure phase 2 material. The local thermal strain tensor eij .xe2 is not dependent on the density variable xe1. This can be explained by the fact that once we have chosen the local material mixture (i.e. the value of xe2), the thermal strain coefficient does not change with density…”)
Sigmund teaches values for the one or more membership fields (Pg. 365 right col ¶1 Sigmund teaches initializing the elements, i.e. values for the fields “…The topology optimization problem is initialized by discretizing the design domain by a large number of elements. Allowing each element to be either solid or void, one can imagine that a ‘bit-map’ of the structure can be obtained by turning on or off the individual elements or pixels…”)
Nomura, Guirguis, and Sigmund are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a first component of the structure and a second component of the structure and assigning values for the one or more fields as disclosed by Nomura and Guirguis by one or more membership fields, wherein the one or more membership fields is associated with membership within a structure and values for the one or more membership fields as disclosed by Sigmund.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for a design of an object with different properties, such as elastic, thermal, and material phases as discussed by Sigmund on pg. 366 right col ¶3 “…An application of the topology optimization method of special importance to smart materials design is the design of materials with extreme elastic properties. In this class of topology optimization problems, the design domain is the base cell of a periodic material and the objective function is to extremize some function of the effective properties. The design of material structures with extreme elastic properties is considered in [30, 18, 31, 32, 24], with extreme thermoelastic properties and three material phases in [18, 33, 34] and applications to design of piezoelectric composites are found for two-dimensional problems in [35] and for three dimensions in [21]…”

Nomura teaches the shape function (pg. 73 left col last ¶), Guirguis teaches the shape in selecting the design (Pg. 13 Fig. 12), and Sigmund is cited teaching the membership fields (Pg. 368 right col ¶2, cited above), but
Nomura, Guirguis, and Sigmund do not appear to explicitly disclose
such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields


    PNG
    media_image4.png
    324
    500
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    379
    484
    media_image5.png
    Greyscale
However, Wang teaches such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields (Figs. 1, 2 and pg. 472 Wang teaches the fields contain a value greater than, less than, or equal to zero indicating a material of a component and can be used in two components “…While the boundary is the zero-level set of the embedding surface, points distant along the shape boundary but close through the interior are connected through the regions of the embedding surface above (or below) the zero-level…”

    PNG
    media_image6.png
    375
    492
    media_image6.png
    Greyscale
Further Fig. 6 and Fig. 6 description Wang teaches determining the shape of the component based on the fields “…Fig. 6. A rectilinear grid in an unbounded reference domain D and the solid shape embedded by the level-set model…”)
Nomura, Guirguis, Sigmund, and Wang are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component as disclosed by Nomura, Guirguis, and Sigmund by such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the structural shape and topology optimization as Wang discusses in the abstract “…In this paper we address the problem of structural shape and topology optimization in a multi-material domain. A level-set method is employed as an alternative approach to the popular homogenization-based methods of rule of mixtures for multi-material modeling…” and allows for determining internal holes in the structure during the shape and topology optimization as discussed on pg. 470 ¶1 “…By transforming the difficult topology design problem into a relatively easier ‘‘sizing’’ problem, the homogenization technique is capable of producing internal holes without prior knowledge of their existence. That is, it offers a tool for simultaneous shape and topology optimization…”

Regarding Claim 2: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, wherein: the one or more membership fields comprises 

    PNG
    media_image7.png
    386
    597
    media_image7.png
    Greyscale
Sigmund teaches at least a first membership field and a second membership field, wherein the first membership field is associated with membership within the first component of the structure and the second membership field is associated with membership within the second component of the structure; and (Figure 2 pg. 368 left col - caption Sigmund teaches the phase 1 material and phase 2 material, i.e. first and second membership field associated with the first and second components as shown in Figure 2 by either shading of an x “Design domain and discretization for a three-phase, two-dimensional topology optimization problem. Each square represents one finite element which can consist of either phase 1 or 2 material or void…”)
Nomura teaches the one or more density fields comprises at least a first density field and a second density field. (Pg. 68 - Fig. 1 [shown in Claim 1] Nomura teaches a first and second density fields, one in the top left of the figure and the other in the bottom right of the figure)

Regarding Claim 3: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, wherein: 
Sigmund teaches the one or more membership fields is a common membership field having at least three possible values such that a zero membership value indicates no membership within the first component or the second component, a first membership value indicates membership within the first component, and a second membership value indicates membership within the second component; and (Pg. 368 left col Sigmund teaches a void, i.e. zero membership, a material phase 1, i.e. first membership, and a material phase 2, i.e. second membership “…The material type, that is, material phase 1, phase 2 or void, can vary from finite element to finite element as seen in figure 2 for the three-phase, two-dimensional problem or figure 3 for the two-phase, three-dimensional problem. With a fine finite-element discretization, this allows us to define complicated composite topologies within the design domain…”)
Nomura teaches the one or more density fields is a common density field. (Pg. 68 - Fig. 1 [shown above] Nomura teaches two density fields, one in the top left of the figure and the other in the bottom right of the figure on a structure and in a common density field)

Regarding Claim 4: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, wherein: the one or more membership fields comprises 
Sigmund teaches at least a first membership field and a second membership field, wherein the first membership field is associated with membership within the first component of the structure and the second membership field is associated within membership within the second component of the structure; and (Figure 2 [shown in claim 2] pg. 368 left col - caption Sigmund teaches the phase 1 material and phase 2 material, i.e. first and second membership field associated with the first and second components as shown in Figure 2 by either shading of an x “Design domain and discretization for a three-phase, two-dimensional topology optimization problem. Each square represents one finite element which can consist of either phase 1 or 2 material or void…”)
Nomura teaches the one or more density fields is a common density field. (Pg. 68 - Fig. 1 [shown above] Nomura teaches two density fields, one in the top left of the figure and the other in the bottom right of the figure on a structure and in a common density field)

Regarding Claim 5: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, wherein: 
Sigmund teaches the one or more membership fields is a common membership field having at least three possible values such that a zero membership value indicates no membership within the first component or the second component, a first membership value indicates membership within the first component, and a second membership value indicates membership within the second component; and (Pg. 368 left col Sigmund teaches a void, i.e. zero membership, a material phase 1, i.e. first membership, and a material phase 2, i.e. second membership “…The material type, that is, material phase 1, phase 2 or void, can vary from finite element to finite element as seen in figure 2 for the three-phase, two-dimensional problem or figure 3 for the two-phase, three-dimensional problem. With a fine finite-element discretization, this allows us to define complicated composite topologies within the design domain…”)
Nomura teaches the one or more density fields comprises at least a first density field and a second density field. (Pg. 68 - Fig. 1 [shown in Claim 1] Nomura teaches a first and second density fields, one in the top left of the figure and the other in the bottom right of the figure)

Regarding Claim 6: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 5, further comprising 

    PNG
    media_image8.png
    167
    192
    media_image8.png
    Greyscale
Guirguis teaches establishing one or more additional membership fields, one or more additional density fields, and one or more additional orientation fields. (Fig. 4e top of pg. 5 Guirguis teaches with figure Fig. 4e a third component with different properties, in order to achieve the additional component, additional membership fields, density fields, and orientations fields would be required “…e a multi-component structure…”)

Regarding Claim 7: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, 
Nomura teaches wherein the values are updated after each iteration of execution of the topology optimization of the simulation model. (Pg. 71 Fig. 4 and right col ¶2 Nomura teaches in Fig. 4 [shown above in Claim 1], each iteration the model is updated and further explained as in the example in the cited paragraph “…At the beginning, indicated as "initial" in the figure, the orientation vector design variable is uniform, so there is no streamline. At the second iteration, the streamlines appear along the principal stress direction of the rectangular cantilever. At the 10th iteration step, a non-uniform distribution of the density and orientation vector norm is recognized, but it is still smooth except for the middle line and there is no large change in topology. At the 20th iteration step, a site with different orientation direction is generated in the low density are of the beam center…”)

Regarding Claim 8: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, 
Nomura teaches wherein the design variable is compliance. (Pg. 68 left col ¶2 Nomura teaches compliance minimization, i.e. design variable “…In this report, we use a compliance minimization problem; that is, maximizing the stiffness of a structure, as an example problem…”)

Regarding Claim 9: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 1, 
Nomura teaches wherein the element is a fiber. (Pg. 71 right col ¶2 Nomura teaches “…fiber orientation angle…”)

Regarding Claim 10: A method of designing a structure by computer-implemented topology optimization, the method comprising: 
Nomura teaches establishing, … a plurality of design points within a design domain; (Pg. 68 left col ¶2 Nomura teaches each point, i.e. design points in a design domain “…Each point in the design domain may use one or more design variables to represent physical properties at that point…”)
Nomura teaches at least a first density field and a second density field; and (Pg. 68 - Fig. 1 [shown in Claim 1] Nomura teaches a first and second density fields, one in the top left of the figure and the other in the bottom right of the figure)
Nomura teaches at least a first orientation field and a second orientation field, (Pg. 68 - Fig. 1 [shown in Claim 1] Nomura teaches two separate orientation fields, a first orientation field in the top left of the figure and a second orientation field in the bottom right of the figure.)
Nomura teaches wherein values of the first orientation field and the second orientation field correspond to an orientation angle of an element; (Pg. 71 right col ¶2 Nomura teaches the orientation vector, i.e. field contains a fiber, i.e. element, orientation angle “…Note that the orientation vector smoothly rotates as the topology progresses, and sometimes the change of the fiber orientation angle occurs prior to the topological change…”)
Nomura teaches assigning, for each individual design point of the plurality of design points, … the first density field, the second density field, the first orientation field and the second orientation field; (Pg. 68 left col ¶2 – Pg. 69 right col ¶1 Nomura teaches at the points in the design domain, each point is assigned a value for the density and orientation vector “…Usually, a design variable called density, which represents the presence of material, is assigned to each point. By defining this design variable at all points in the design domain, the design variable field is constructed. By determining the best distribution of the design variable field, the optimization algorithm attempts to find the optimal structure. In this report, we propose the introduction of an additional design variable, an orientation vector…”)
Nomura teaches achieving convergence of an objective function for a design variable by iteratively executing a topology optimization of the simulation model using the values, wherein convergence results in design of the structure, (Pg. 71 Fig. 4 [shown in Claim 1] and right col ¶2 Nomura teaches in Fig. 4 the topology optimization by several iterations and discussed the topology becomes clear once aligned, i.e. convergence for a structure “…Finally, at the 100th iteration, the topology becomes clear and the fiber reinforcement orientation angle is aligned with the small bars comprising the cantilever structure…”)

Nomura does not appear to explicitly disclose
by one or more processors,
by the one or more processors: 

and each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component

However, Guirguis teaches by one or more processors, and by the one or more processors: (Pg. 15 left col ¶2 Guirguis teaches using a processor for runtime “…Run-time benchmarking for the short cantilever problem on an Intel i5 processor…”)
Guirguis teaches projecting the values onto a simulation model; and (Pg. 4 left col ¶2 Guirguis teaches using a multi-component FE model of the structure, i.e. values “…Evaluating the structural objectives during optimization requires the generation of a multi-component FE model…”)
Guirguis teaches and each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component. Guirguis teaches each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component. (Pg. 4 right col ¶2 Guirguis teaches the design point is void, i.e. no component or part of the structural/joint material, first/second component “…elements in the FE model are assigned “structural material”, “joint material” or “void material”…”)
Nomura and Guirguis are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined assigning, for each individual design point of the plurality of design points, the first density field, the second density field, the first orientation field and the second orientation field as disclosed by Nomura by one or more processors and by the one or more processors and projecting the values onto a simulation model and each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component as disclosed by Guirguis.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for multi-component design of a structure which allow for structures with a reduced manufacturing cost as discussed by Guirguis in the abstract “…The primary reason for having multiple components in a structure is to reduce the manufacturing cost, which can become prohibitively expensive otherwise…”

Nomura and Guirguis do not appear to explicitly disclose
establishing, … at least a first membership field and a second membership field, wherein the first membership field is associated with membership within a first component of the structure and the second membership field is associated within membership within a second component of the structure; 
assigning, values for the first membership field, the second membership field,

However, Sigmund teaches establishing, … at least a first membership field and a second membership field, wherein the first membership field is associated with membership within a first component of the structure and the second membership field is associated within membership within a second component of the structure; (Figure 2 [shown in claim 2] pg. 368 left col - caption Sigmund teaches the phase 1 material and phase 2 material, i.e. first and second membership field associated with the first and second components as shown in Figure 2 by either shading of an x “Design domain and discretization for a three-phase, two-dimensional topology optimization problem. Each square represents one finite element which can consist of either phase 1 or 2 material or void…”)
Sigmund teaches assigning, values for the first membership field, the second membership field (Pg. 365 right col ¶1 Sigmund teaches initializing the elements, i.e. assigning values for the fields “…The topology optimization problem is initialized by discretizing the design domain by a large number of elements. Allowing each element to be either solid or void, one can imagine that a ‘bit-map’ of the structure can be obtained by turning on or off the individual elements or pixels…”)
Nomura, Guirguis, and Sigmund are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined assigning, for each individual design point of the plurality of design points the first density field, the second density field, the first orientation field and the second orientation field;  as disclosed by Nomura and Guirguis by establishing at least a first membership field and a second membership field, wherein the first membership field is associated with membership within a first component of the structure and the second membership field is associated within membership within a second component of the structure and assigning, values for the first membership field, the second membership field as disclosed by Sigmund.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for a design of an object with different properties, such as elastic, thermal, and material phases as discussed by Sigmund on pg. 366 right col ¶3 “…An application of the topology optimization method of special importance to smart materials design is the design of materials with extreme elastic properties. In this class of topology optimization problems, the design domain is the base cell of a periodic material and the objective function is to extremize some function of the effective properties. The design of material structures with extreme elastic properties is considered in [30, 18, 31, 32, 24], with extreme thermoelastic properties and three material phases in [18, 33, 34] and applications to design of piezoelectric composites are found for two-dimensional problems in [35] and for three dimensions in [21]…”

Nomura teaches the shape function (pg. 73 left col last ¶), Guirguis teaches the shape in selecting the design (Pg. 13 Fig. 12), and Sigmund is cited teaching the membership fields (Pg. 368 right col ¶2, cited above), but
Nomura, Guirguis, and Sigmund do not appear to explicitly disclose
such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields

However, Wang teaches such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields (Figs. 1, 2 [shown above in Claim 1]  and pg. 472 Wang teaches the fields contain a value greater than, less than, or equal to zero indicating a material of a component and can be used in two components “…While the boundary is the zero-level set of the embedding surface, points distant along the shape boundary but close through the interior are connected through the regions of the embedding surface above (or below) the zero-level…”
Further Fig. 6 [shown above in Claim 1] and Fig. 6 description Wang teaches determining the shape of the component based on the fields “…Fig. 6. A rectilinear grid in an unbounded reference domain D and the solid shape embedded by the level-set model…”)
Nomura, Guirguis, Sigmund, and Wang are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component as disclosed by Nomura, Guirguis, and Sigmund by such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the structural shape and topology optimization as Wang discusses in the abstract “…In this paper we address the problem of structural shape and topology optimization in a multi-material domain. A level-set method is employed as an alternative approach to the popular homogenization-based methods of rule of mixtures for multi-material modeling…” and allows for determining internal holes in the structure during the shape and topology optimization as discussed on pg. 470 ¶1 “…By transforming the difficult topology design problem into a relatively easier ‘‘sizing’’ problem, the homogenization technique is capable of producing internal holes without prior knowledge of their existence. That is, it offers a tool for simultaneous shape and topology optimization…”

Regarding Claim 11: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 10, further comprising 
Guirguis teaches establishing one or more additional membership fields, one or more additional density fields, and one or more additional orientation fields. (Fig. 4e top [shown in Claim 6] of pg. 5 Guirguis teaches with figure Fig. 4e a third component with different properties, in order to achieve the additional component, additional membership fields, density fields, and orientations fields would be required “…e a multi-component structure…”)

Regarding Claim 12: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 10, 
Nomura teaches wherein the values are updated after each iteration of execution of the topology optimization of the simulation model. (Pg. 71 Fig. 4 and right col ¶2 Nomura teaches in Fig. 4 [shown above in Claim 1], each iteration the model is updated and further explained as in the example in the cited paragraph “…At the beginning, indicated as "initial" in the figure, the orientation vector design variable is uniform, so there is no streamline. At the second iteration, the streamlines appear along the principal stress direction of the rectangular cantilever. At the 10th iteration step, a non-uniform distribution of the density and orientation vector norm is recognized, but it is still smooth except for the middle line and there is no large change in topology. At the 20th iteration step, a site with different orientation direction is generated in the low density are of the beam center…”)

Regarding Claim 13: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 10, 
Sigmund teaches wherein values for the first density field, the second density field, the first orientation field and the second orientation field for each individual design point are filtered by the first membership field and the second membership field. (Pg. 368 right col ¶1 Sigmund teaches assign each location either a void or phase material, void filters the values “…This makes it possible to find sensitivities with respect to design changes, which in turn allows us to use mathematical programming methods to solve the optimization problem. At the end of the optimization procedure however, we hope to have a design where each element is either void, phase 1 or phase 2 material…”)

Regarding Claim 14: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 13, wherein, for each individual design point of the plurality of design points: 
Sigmund teaches values for the first density field and the first orientation field are projected onto the simulation model only when the value for the first membership field is equal to one; and values for the second density field and the second orientation field are projected onto the simulation model only when the value for the second membership field is equal to one. (Both limitations perform a similar function, with the only notable difference being first field or second field. All fields undergo the same analysis. Pg. 368 right col ¶2 Sigmund teaches when the value determined for the field is equal to 1, the local variable is shown, i.e. density and orientation, where a non-one value is given void and not projected  “…The variable xe1 E [xmin, 1] can be seen as a local density variable with xe1 = xmin meaning that the given element is ‘void’ and xe1 = 1 meaning that the given element is solid material…”)

Regarding Claim 15: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 10, 
Nomura teaches wherein the design variable is compliance. (Pg. 68 left col ¶2 Nomura teaches compliance minimization, i.e. design variable “…In this report, we use a compliance minimization problem; that is, maximizing the stiffness of a structure, as an example problem…”)

Regarding Claim 16: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 10, 
Nomura teaches wherein the element is a fiber. (Pg. 71 right col ¶2 Nomura teaches “…fiber orientation angle…”) 

Regarding Claim 17: A method of designing a structure by computer-implemented topology optimization, the method comprising: 
Nomura teaches establishing, … a plurality of design points within a design domain; (Pg. 68 left col ¶2 Nomura teaches each point, i.e. design points in a design domain “…Each point in the design domain may use one or more design variables to represent physical properties at that point…”)
Nomura teaches establishing, … density field, wherein … density field are associated with … one or more components of the structure and density values within the structure; and (Pg. 68 - Fig. 1 [shown above] Nomura teaches two density fields, one in the top left of the figure and the other in the bottom right of the figure where each density is associated within the structure)
Nomura teaches at least a first orientation field and a second orientation field, wherein values of the first orientation field and the second orientation field correspond to (Pg. 71 right col ¶2 Nomura teaches the orientation vector, i.e. field contains a fiber, i.e. element, orientation angle “…Note that the orientation vector smoothly rotates as the topology progresses, and sometimes the change of the fiber orientation angle occurs prior to the topological change…”)
Nomura teaches assigning, for each individual design point of the plurality of design points … and density field, the first orientation field and the second orientation field; (Pg. 68 left col ¶2 – Pg. 69 right col ¶1 Nomura teaches at the points in the design domain, each point is assigned a value for the density and orientation vector “…Usually, a design variable called density, which represents the presence of material, is assigned to each point. By defining this design variable at all points in the design domain, the design variable field is constructed. By determining the best distribution of the design variable field, the optimization algorithm attempts to find the optimal structure. In this report, we propose the introduction of an additional design variable, an orientation vector…”)
Nomura teaches achieving convergence of an objective function for a design variable by iteratively executing a topology optimization of the simulation model using the values, wherein convergence results in design of the structure, and (Pg. 71 Fig. 4 and right col ¶2 Nomura teaches in Fig. 4 the topology optimization by several iterations and discussed the topology becomes clear once aligned, i.e. convergence for a structure “…Finally, at the 100th iteration, the topology becomes clear and the fiber reinforcement orientation angle is aligned with the small bars comprising the cantilever structure…”)

Nomura does not appear to explicitly disclose
by one or more processors,
by the one or more processors: 
projecting the values onto a simulation model; and 
each design point of the plurality of design points is a member of no component or one of the one or more components

However, Guirguis teaches by one or more processors, and by the one or more processors: (Pg. 15 left col ¶2 Guirguis teaches using a processor for runtime “…Run-time benchmarking for the short cantilever problem on an Intel i5 processor…”)
Guirguis teaches projecting the values onto a simulation model; and (Pg. 4 left col ¶2 Guirguis teaches using a multi-component FE model of the structure, i.e. values “…Evaluating the structural objectives during optimization requires the generation of a multi-component FE model…”)
Guirguis teaches each design point of the plurality of design points is a member of no component or one of the one or more components. (Pg. 4 right col ¶2 Guirguis teaches the design point is void, i.e. no component or part of the structural/joint material, first/second component “…elements in the FE model are assigned “structural material”, “joint material” or “void material”…”)
Nomura and Guirguis are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined assigning, for each individual design point of the plurality of design points the one or more density fields, the first orientation field and the second orientation field as disclosed by Nomura by one or more processors and by the one or more processors and projecting the values onto a simulation model and each design point of the plurality of design points is a member of no component or one of the one or more components as disclosed by Guirguis.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for multi-component design of a structure which allow for structures with a reduced manufacturing cost as discussed by Guirguis in the abstract “…The primary reason for having multiple components in a structure is to reduce the manufacturing cost, which can become prohibitively expensive otherwise…”

Nomura and Guirguis do not appear to explicitly disclose
establishing, … a common membership … wherein values of the common membership … are associated with membership within one or more components of the structure … within the structure; and 
Assigning … values for the common membership

However, Sigmund teaches establishing, … a common membership … wherein values of the common membership … are associated with membership within one or more components of the structure … within the structure; and (Figure 2 pg. 368 left col - caption Sigmund teaches the phase 1 material and phase 2 material, i.e. membership field associated with the components of the structure as shown in Figure 2 by either shading of an x “Design domain and discretization for a three-phase, two-dimensional topology optimization problem. Each square represents one finite element which can consist of either phase 1 or 2 material or void…”)
Sigmund teaches assigning … values for the common membership (Pg. 365 right col ¶1 Sigmund teaches initializing the elements, i.e. assigning values “…The topology optimization problem is initialized by discretizing the design domain by a large number of elements. Allowing each element to be either solid or void, one can imagine that a ‘bit-map’ of the structure can be obtained by turning on or off the individual elements or pixels…”)
Nomura, Guirguis, and Sigmund are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined establishing, density field, wherein density field are associated with one or more components of the structure and density values within the structure as disclosed by Nomura and Guirguis by establishing, a common membership wherein values of the common membership are associated with membership within one or more components of the structure within the structure; and assigning values for the common membership as disclosed by Sigmund.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for a design of an object with different properties, such as elastic, thermal, and material phases as discussed by Sigmund on pg. 366 right col ¶3 “…An application of the topology optimization method of special importance to smart materials design is the design of materials with extreme elastic properties. In this class of topology optimization problems, the design domain is the base cell of a periodic material and the objective function is to extremize some function of the effective properties. The design of material structures with extreme elastic properties is considered in [30, 18, 31, 32, 24], with extreme thermoelastic properties and three material phases in [18, 33, 34] and applications to design of piezoelectric composites are found for two-dimensional problems in [35] and for three dimensions in [21]…”

Nomura teaches the shape function (pg. 73 left col last ¶), Guirguis teaches the shape in selecting the design (Pg. 13 Fig. 12), and Sigmund is cited teaching the membership fields (Pg. 368 right col ¶2, cited above), but
Nomura, Guirguis, and Sigmund do not appear to explicitly disclose
such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields

However, Wang teaches such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields (Figs. 1, 2 [shown above in Claim 1]  and pg. 472 Wang teaches the fields contain a value greater than, less than, or equal to zero indicating a material of a component and can be used in two components “…While the boundary is the zero-level set of the embedding surface, points distant along the shape boundary but close through the interior are connected through the regions of the embedding surface above (or below) the zero-level…”
Further Fig. 6 [shown above in Claim 1] and Fig. 6 description Wang teaches determining the shape of the component based on the fields “…Fig. 6. A rectilinear grid in an unbounded reference domain D and the solid shape embedded by the level-set model…”)
Nomura, Guirguis, Sigmund, and Wang are analogous art because they are from the same field of endeavor, topology optimization of a structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined each design point of the plurality of design points is a member of no component or a member of one of the first component and the second component as disclosed by Nomura, Guirguis, and Sigmund by such that a shape of the first component and a shape of the second component are determined based on the one or more membership fields as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the structural shape and topology optimization as Wang discusses in the abstract “…In this paper we address the problem of structural shape and topology optimization in a multi-material domain. A level-set method is employed as an alternative approach to the popular homogenization-based methods of rule of mixtures for multi-material modeling…” and allows for determining internal holes in the structure during the shape and topology optimization as discussed on pg. 470 ¶1 “…By transforming the difficult topology design problem into a relatively easier ‘‘sizing’’ problem, the homogenization technique is capable of producing internal holes without prior knowledge of their existence. That is, it offers a tool for simultaneous shape and topology optimization…”

Regarding Claim 18: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 17, wherein: 
Sigmund teaches an individual design point having a value of the common membership and density field of zero is a member of no component; an individual design point having a value of the common membership and density field that is within a first range is a member of a first component of the one or more components; and an individual design point having a value of the common membership and density field that is within a second range is a member of a second component of the one or more components. (The three limitations are grouped together because all have a range to determine if a value is in zero, first component, or second component. On pg. 372 left col ¶1 Sigmund teaches using different ranges, such as determining if =1 or >0.5 or >0.5 to determine if the membership is zero, first component, or second component “…If an element is predominantly material phase two 
    PNG
    media_image9.png
    36
    162
    media_image9.png
    Greyscale
, the element is illustrated by a cross with grey scale denoting the density xe1; white means void 
    PNG
    media_image10.png
    34
    115
    media_image10.png
    Greyscale
 and black means solid 
    PNG
    media_image11.png
    31
    86
    media_image11.png
    Greyscale
. If the element is predominantly material phase one 
    PNG
    media_image12.png
    30
    145
    media_image12.png
    Greyscale
, it is shown as a filled rectangle with grey values interpreted as before…”)

Regarding Claim 19: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 18, wherein 
Nomura teaches a density value for an individual design point is a fraction of the value for the common membership and density field. (Abstract Nomura teaches a density distribution, i.e. a density field where a density value would be a fraction of the common membership “…a topology optimization method is extended to handle both an orientation vector distribution and a density distribution…”)

Regarding Claim 20: Nomura, Guirguis, Sigmund, and Wang teach The method of claim 17, 
Nomura teaches wherein the element is a fiber. (Pg. 71 right col ¶2 Nomura teaches “…fiber orientation angle…”) 

Conclusion
Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146